NUMBER 13-10-00422-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


SAN BENITO ENTERPRISES, LLC,                                                 Appellant,

                                             v.

CAMERON COUNTY, CITY OF
SAN BENITO AND SAN BENITO
CONSOLIDATED INDEPENDENT
SCHOOL DISTRICT                                                              Appellees.


                  On appeal from the 197th District Court of
                         Cameron County, Texas.


                          MEMORANDUM OPINION

        Before Chief Justice Valdez and Justices Yañez and Garza
                   Memorandum Opinion Per Curiam

       On August 2, 2010, appellant, San Benito Enterprises, L.L.C. (“San Benito”) filed a

restricted appeal, seeking to invalidate an April 10, 2010 default judgment rendered in favor

of appellees, Cameron County, City of San Benito, and San Benito Consolidated
Independent School District. San Benito also filed a “Motion for Immediate Temporary

Relief and Temporary Order Enjoining Tax Sale,” in which it requested this Court to issue

a “temporary order enjoining the tax sale” of San Benito’s real estate in a tax sale scheduled

for August 3, 2010 at 10:30 a.m. We deny San Benito’s motion for immediate temporary

relief and dismiss the appeal.

       In its motion, San Benito argues that the trial court’s April 10, 2010 default judgment

is void because: (1) it was served by a private process server, and the record does not

reflect that the private process server was authorized to serve citation or process;1 and (2)

the private process server failed to attach a copy of the petition at the time of service.2

       On August 2, 2010, appellees filed a response. Attached as an exhibit to appellees’

response is a 1997 order authorizing the private process server to serve citations and

process in the district courts of Cameron County, Texas. Similarly, appellees provided a

1997 order authorizing the private process server to serve citations and process in district

courts in Hidalgo County, Texas. In addition, appellees provided a copy of Texas Rule of

Civil Procedure 117a, which governs citations in suits for delinquent ad valorem taxes. Rule

117a, paragraph 4, provides in pertinent part, “Such citation need not be accompanied by

a copy of plaintiff’s petition and no such copy need be served.”

       We find San Benito’s challenge to the trial court’s April 10, 2010 judgment to be

without merit. We deny San Benito’s motion for immediate temporary relief and dismiss its

appeal.
                                                         PER CURIAM



Delivered and filed the
2nd day of August, 2010

       1
           See T EX . R. C IV . P. 103.

       2
           See id. R. 106(a)(1).

                                              2